On defendant’s previous appeal from this robbery conviction, we had determined that defendant was improperly sentenced as a persistent violent felony offender, and remanded for resentencing as a second violent felony offender. (118 AD2d 509.)
When defendant appeared for resentencing on April 10, 1986, the trial court had before it only the original presentence report prepared over two years earlier, in 1984, and an even earlier 1978 presentence report.
CPL 390.20 (1) mandates that the sentencing court must order a presentence investigation of the defendant and that it may not pronounce sentence until it has received a written report of such investigation. (See also, People v Selikoff, 35 NY2d 227, 238.)
Here, the court had before it a presentence report more than two years old when it sentenced the defendant. As we held in People v Saez (121 AD2d 947, affd 69 NY2d 802), a presentence report is inadequate unless it contains current, updated information pertinent to the imposition of a proper sentence. Accordingly, on authority of Saez, we must vacate the sentence and remand for the preparation of an updated report and resentencing. Concur — Ross, Carro, Rosenberger and Ellerin, JJ.